F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                  UNITED STATES COURT OF APPEALS                        MAY 11 2001

                                 TENTH CIRCUIT                      PATRICK FISHER
                                                                             Clerk



 UNITED STATES OF AMERICA,

           Plaintiff-Appellee,

 v.

 1,100 MACHINE GUN RECEIVERS,

           Defendant.
                                                       No. 00-4086
                                                   (D.C. No. 97-CV-491)
 INTERPORT OF DELTA, UTAH,                                (Utah)

           Claimant,

 and

 WILLIAM YORK, President of
 Interport, Inc.,

           Claimant-Appellant




                           ORDER AND JUDGMENT *

       After examining appellant’s brief and the appellate record, this panel has
       *

determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, or collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
Before SEYMOUR, EBEL, and BRISCOE, Circuit Judges.



      William York appeals the denial of his second motion filed pursuant to Fed.

R. Civ. P. 60(b). We affirm on the basis of the following facts.

      In 1997, the United States filed a complaint under 18 U.S.C. § 545 and 19

U.S.C. § 1595a(c)(2)(B) seeking forfeiture of 1100 machine gun receivers.

Interport, Inc. thereafter filed a claim for the receivers, a trial was held in July

1999, and the district court entered an amended judgment and order of forfeiture

on October 12, 1999. On December 12, 1999, Mr. York, as agent of Interport,

filed a notice of appeal, which was subsequently dismissed by this court for lack

of prosecution.

      In late December 1999, Mr. York filed a pro se motion under Fed. R. Civ.

P. 60(b), in which he argued that the trial testimony of a United States witness

was untruthful, the court’s findings and conclusions were invalid, the court’s

order did not address other items seized, and that Interport’s counsel was

ineffective. The district court denied this motion on January 24, 2000. Mr. York

did not file a notice of appeal from the denial of this motion.

      On March 2, 2000, Mr. York filed a pleading denominated a motion to

reconsider and for findings of fact and conclusions of law under Rule 60(b). In

this motion Mr. York again challenged the district court’s findings and

                                          -2-
conclusions, and argued that he was denied due process as a result of his

counsel’s incompetence. The district court denied this motion on March 14,

2000, on the ground that it made the same arguments contained in his original

Rule 60(b) motion. Mr. York filed a notice of appeal from this ruling on May 16,

2000.

        We begin by addressing the scope of appellate review. Mr. York did not

pursue an appeal of the matters decided in the district court’s judgment and order

of forfeiture entered October 12, 1999, and instead filed a motion under Rule

60(b) more than ten days after the entry of that judgment. A Rule 60(b) motion

does not toll the time for filing an appeal, and an appeal from the denial of a Rule

60(b) motion does not preserve for appellate review the merits of the underlying

judgment. See Hawkins v. Evans, 64 F.3d 543, 546 (10th Cir. 1995). Thus Mr.

York failed to preserve for appellate consideration the merits of the October 12

ruling. 1

        Moreover, Mr. York did not appeal the denial of his first Rule 60(b)

motion, and instead filed a second motion for reconsideration under Rule 60(b)

more than ten days after his original motion was denied. This second motion

likewise did not toll the time for appealing the denial of his original Rule 60(b)



        Because the merits of the district court’s findings and conclusions are not
        1

before us on appeal, Mr. York’s motion to strike them is denied for lack of
jurisdiction.

                                         -3-
motion, nor does the appeal of the second denial present the propriety of the

ruling on his original motion. It is clear that Mr. York has not preserved for

appellate consideration either the merits of the original judgment and order of

forfeiture or the propriety of the denial of his original Rule 60(b) motion. The

only issue properly before us is the district court’s denial of Mr. York’s second

motion on the ground that it raised the same arguments presented in his first

motion.

      “We review the district court’s denial of a Rule 60(b) motion for abuse of

discretion.” The Servants of the Paraclete v. Does, 204 F.3d 1005, 1009 (10th

Cir. 2000). Relief under Rule 60(b) is extraordinary and may be granted only in

exceptional circumstances. Id.

      [A] motion for reconsideration and a successive Rule 60(b) motion . .
      . are inappropriate vehicles to reargue an issue previously addressed
      by the court when the motion merely advances new arguments, or
      supporting facts which were available at the time of the original
      motion. Absent extraordinary circumstances, not present here, the
      basis for the second motion must not have been available at the time
      the first motion was filed.

Id. at 1012; see also Van Skiver v. United States, 952 F.2d 1241, 1243-44(10th

Cir. 1992) (Rule 60(b) motion that advances issues already addressed by district

court properly denied).

      Here the successive Rule 60(b) motion merely reiterates arguments

previously made to and rejected by the district court. Accordingly, the court did


                                         -4-
not abuse its discretion in denying the motion.

      The judgment is AFFIRMED.

                                       ENTERED FOR THE COURT


                                       Stephanie K. Seymour
                                       Circuit Judge




                                         -5-